Name: Commission Regulation (EEC) No 2590/85 of 13 September 1985 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  economic policy;  agricultural policy;  information technology and data processing
 Date Published: nan

 14. 9 . 85 Official Journal of the European Communities No L 247/ 11 COMMISSION REGULATION (EEC) No 2590/85 of 13 September 1985 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (') ; as last amended by the Act of Accession of Greece, and in particular Article 1 3 (4) thereof, Whereas, Commission Regulation (EEC) No 1350/72 (2), as amended by Regulation (EEC) No 208/77 (3), lays down the procedure to be followed in granting aid to hop producers and notifying the Commission of the measures taken by Member States to implement the aid system ; Whereas aid may be granted in certain circumstances directly to recognized groups of producers and unions thereof ; whereas it seems appropriate in such cases that the Commission be informed about the way the aid has been administered, particularly as regards its allocation to individual producers in proportion to area cultivated and the use of the aid for schemes designed to attain certain objectives of recognized producer groups ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1350/72 is hereby replaced by the following : 'Article 4 1 . Each Member State shall inform the Commission of the names and addresses of the bodies designated in accordance with the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 1696/71 and the measures which it has taken to apply the system of aid to hop producers . 2 . Each Member State shall forward to the Commission each year, in respect of the recog ­ nized producer groups and unions thereof based in its territory, all relevant information concerning the terms on which such groups and unions thereof have administered the aid granted to them and, as appropriate, the precise nature of the measures implemented by them as referred to in Article 7 ( 1 ) (e) of Regulation (EEC) No 1696/71 . This information shall be provided no later than 31 March of the year following that in which the aid was fixed .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (") OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 148 , 30 . 6 . 1972, p. 11 (3) OJ No L 28 , 1 . 2 . 1977, p. 34 .